USCA4 Appeal: 21-7119      Doc: 11          Filed: 09/12/2022    Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-7119


        JAMES F. EASON,

                             Plaintiff - Appellant,

                      v.

        JULIAN PRIEST; SGT. MCPHERSON; BILLY MCCUMBEE; FRANKLIN
        GRAHAM; JEFFREY K. POPE; MONICA BOND; PAULA JONES; J. C.
        HUGGINS,

                             Defendants - Appellees.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. Terrence W. Boyle, District Judge. (5:19-ct-03259-BO)


        Submitted: September 8, 2022                                Decided: September 12, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        James F. Eason, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7119      Doc: 11         Filed: 09/12/2022     Pg: 2 of 2




        PER CURIAM:

               James F. Eason appeals the district court’s order dismissing his 42 U.S.C. § 1983

        complaint for failure to state a claim under 28 U.S.C. § 1915A(b)(1). We have reviewed

        the record and find no reversible error. Accordingly, we affirm the district court’s order.

        Eason v. Priest, No. 5:19-ct-03259-BO (E.D.N.C. June 25, 2021). We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                      AFFIRMED




                                                    2